DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  claims 11 and 12 are duplicate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the signal level" in lines 10 and 14.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-5 are rejected for the same seasons because of the dependency. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,812,939. 
Claims 1, 6, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,812,939. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,812,939 recites all of the limitations claims 1, 6, and 10 of the present invention. 
Claims 2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,812,939. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,812,939 recites all of the limitations claims 2 and 8 of the present invention. 
Claims 3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,812,939. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,812,939 recites all of the limitations claims 3 and 7 of the present invention. 
Claims 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,812,939. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,812,939 recites all of the limitations claims 4 and 9 of the present invention. 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,096,014. 
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,096,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,096,014 recites all of the limitations claims 1 and 2 of the present invention. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,096,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 11,096,014 recites all of the limitations claim 3 of the present invention. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,096,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 11,096,014 recites all of the limitations claim 4 of the present invention. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,096,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 11,096,014 recites all of the limitations claim 5 of the present invention. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,096,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11,096,014 recites all of the limitations claim 6 of the present invention. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,096,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 11,096,014 recites all of the limitations claim 7 of the present invention. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,096,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 11,096,014 recites all of the limitations claim 8 of the present invention. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,096,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 11,096,014 recites all of the limitations claim 9 of the present invention. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,096,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11,096,014 recites all of the limitations claim 10 of the present invention. 
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,096,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10of U.S. Patent No. 11,096,014 recites all of the limitations claims 11 and 12 of the present invention. 

Claims 5, 11, and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,812,939 in view of Parkulo (US 2006/0125630). 
Regarding claims 5, 11, and 12, claim 5 of U.S. Patent No. 10,812,939 discloses all of the claimed subject matter as set forth above in the rejection of claims 1 and 6, but does not disclose the communication network using a physical mesh networking communication standard to communicate the input signal and the timing signal associated with each of the plurality of antennas from the communication module. Parkulo teaches the use of  a communication network using a physical mesh networking communication standard to communicate an input signal and  a timing signal associated with each of a plurality of antennas from a communication module (paragraph 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the communication network using a physical mesh networking communication standard to the claimed invention of U.S. Patent No. 10,812,939 as taught by Parkulo for the purpose of effectively communicating the input signal and the timing signal associated with each of the plurality of antennas from the communication module. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkulo (US 2006/0125630) in view of Mohamadi (US 2018/0313950).
Regarding claim 1, Parkulo discloses a system for determining a position of a first responder in a building, where the first responder is associated with a radio (paragraphs 4, 22, 23, 25, 50), the system comprising:
	a plurality of antennas (20, 54, 64) placed within the building (figure 7, p. 22, 54), each of the plurality of antennas configured to detect an input signal from the radio of the first responder (p. 50), a time tagger to tag the detected input signal with a timing signal (p. 50, 51), and a communication module 50, 60, to transmit a representation of the detected input signal and the timing signal;
	a signal distribution network 13, 15, configured to communicate, via a communication network (figure 1), the representation of the detected input signal and the timing signal associated with each of the plurality of antennas from the communication module (p. 46, 49, 50, 52); and
	a sensor processor 14 configured to receive input signal level and timing signal from the signal distribution network of each of the plurality of antennas to determine the position of the radio of the first responder relative to each of the two or more of the plurality of antennas according to the input signal of each detected input signal (p. 50, 51).
	Parkulo does not disclose the processor configured to time-align detected input signals by two or more of the plurality of antennas. Mohamadi teaches the use of a processor configured to time-align (p. 31) detected input signals by two or more of a plurality of antennas 110. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processor configured to time-align detected input signals by two or more of the plurality of antennas to the system of Parkulo as taught by Mohamadi for the purpose of effectively determining the position of the radio of the first responder. 
Regarding claim 2, Parkulo discloses wherein the sensor processor being further configured to detect a presence of a predetermined SOS signal pattern by the detected input signal according to the timing signal (p. 46).
Regarding claim 3, Parkulo discloses wherein the timing signal is common between all of the plurality of antennas (p. 50, 51).
Regarding claim 4, Parkulo discloses wherein the sensor processor is further configured to generate an alert if the predetermined SOS signal in the input signal is present (p. 46).
Regarding claim 5, Parkulo discloses wherein the communication network uses a physical mesh networking communication standard to communicate the input signal and the timing signal associated with each of the plurality of antennas from the communication module (p. 23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halsey and Levine disclose position tracking systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                     Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
December 11, 2022